Exhibit 10.2

KEY ENERGY SERVICES, INC.

2012 EQUITY AND CASH INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated as of
            ,             (the “Date of Grant”), is made by and between Key
Energy Services, Inc., a Maryland corporation (the “Company”), and
            (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Key Energy Services, Inc. 2012 Equity and
Cash Incentive Plan (the “Plan”) pursuant to which awards intended to qualify as
Performance Compensation Awards may be granted (“Performance Units”); and

WHEREAS, in recognition of the Participant’s services to the Company, the
Administrator has determined that it is in the best interests of the Company and
its stockholders to grant the Performance Units provided for herein (the
“Performance Unit Award”) pursuant to the terms of the Plan and subject to the
further terms and conditions set forth herein.

NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:

 

  1. Grant of Performance Unit. Pursuant to Section 7.2 of the Plan, the Company
hereby grants the Participant a Performance Unit Award consisting of a target of
            Performance Units. Each Performance Unit represents the value of one
share of Common Stock. The number of Performance Units that the Participant will
actually earn (which may be up to 200% of the target Performance Units) will be
determined by the level of achievement of the Performance Goals set forth in
Section 3 hereof. Upon the certification by the Administrator of the level of
achievement of the Performance Goals for a Performance Period, the Company will
pay out the Performance Units the Participant has earned for such Performance
Period in cash. Fifty percent (50%) of the target Performance Units will be
measured with respect to the First Performance Period and fifty percent (50%) of
the target Performance Units will be measured with respect to the Second
Performance Period.

 

  2. Incorporation by Reference. The provisions of the Plan including, without
limitation, Sections 11, 12 and 14.5 thereof, are hereby incorporated herein by
reference. Except as otherwise expressly set forth herein, this Agreement shall
be construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement, including Section 19 hereof,
shall have the definitions set forth in the Plan. The Administrator shall have
the authority to interpret and construe the Plan and this Agreement and to make
any and all determinations thereunder, and its decision shall be binding and
conclusive upon the Participant and his or her legal representative in respect
of any questions arising under the Plan or this Agreement.



--------------------------------------------------------------------------------

  3. Earning of Performance Units.

(a) Performance Goals. The number of Performance Units earned in respect of a
given Performance Period will be determined at the end of the Performance Period
based on the relative placement of the Company within the group that consists of
the Company and the Proxy Peer Group, based on Total Shareholder Return as set
forth in Section 3(b) below, as follows:

 

Company Placement

In Proxy Peer Group for

the Performance Period

   Percentile  Ranking
In
Proxy Peer Group     Performance Units
Earned as a
Percentage of Target  

First

     100 %      200 % 

Second

     91 %      180 % 

Third

     82 %      160 % 

Fourth

     73 %      140 % 

Fifth

     64 %      120 % 

Sixth

     55 %      100 % 

Seventh

     45 %      75 % 

Eighth

     36 %      50 % 

Ninth

     27 %      25 % 

Tenth

     18 %      0 % 

Eleventh

     9 %      0 % 

Twelfth

     0 %      0 % 

As an example, and solely for avoidance of doubt, if the Company’s placement in
the group that consists of the Company and the Proxy Peer Group for the First
Performance Period is second, the Participant will earn a number of Performance
Units for the First Performance Period equal to the product of (a) the number of
target Performance Units, times (b) 50%, times (c) 180%. If the Company’s
placement in the group that consists of the Company and the Proxy Peer Group for
the Second Performance Period is fourth, the Participant will earn a number of
Performance Units for the Second Performance Period equal to the product of
(a) the number of target Performance Units, times (b) 50%, times (c) 140%.

(b) Proxy Peer Group TSR. In order to determine the Company’s placement, total
shareholder return will be calculated by the Administrator or its designee for
all members of the Proxy Peer Group on the same basis as Total Shareholder
Return is calculated for the Company.

(c) Employment Condition. Except as provided in Section 4(a) hereof, a
Participant must be employed by the Company on the payment date in respect of a
Performance Unit to be eligible for payment with respect to the Performance
Period.

(d) Certification. Following completion of each Performance Period, the
Administrator shall review and certify in writing whether, and to what extent,
the Performance Goal for the Performance Period has been achieved and, if so,
calculate and certify in writing the number of Performance Units that the
Participant earned for such period based upon the Company’s TSR relative to the
Proxy Peer Group.

 

-2-



--------------------------------------------------------------------------------

  4. Payment.

(a) Timing. Payment in respect of the Performance Unit Award will be made in
cash, less applicable withholding amounts, as soon as administratively
practicable following completion of the certifications required by Section 3(d)
above, and in any event within sixty (60) days following the end of the
Performance Period, subject to the Participant’s Continuous Service through the
payment date; provided, that, payment with respect to a Performance Period will
still be made in the case of the Participant’s death or Disability following the
end of such Performance Period but prior to the payment date for such
Performance Period.

(b) Amount. The amount payable to the Participant in respect of a Performance
Period will be equal to the product of (i) and (ii) where (i) is the number of
Performance Units earned for the Performance Period, as determined by the
Administrator in accordance with Section 3, and (ii) is the closing price per
share of the Common Stock on the last trading day of the Performance Period.

 

  5. Tax Withholding. The Company shall have the right to withhold from any
payment due under the Plan and this Agreement an amount equal to the minimum
required withholding obligation in respect of any federal, state or local tax.

 

  6. No Rights as Stockholder. The Participant shall have no rights as a
stockholder with respect to the shares of Common Stock underlying the
Performance Units.

 

  7. Compliance with Laws and Regulations. The issuance and transfer of the
Performance Units shall be subject to compliance by the Company and the
Participant with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer.

 

  8. No Right to Continuous Service. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Affiliates to terminate the Participant’s Continuous Service at
any time.

 

  9. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Key Energy Services, Inc.

1301 McKinney Street, Suite 1800

Houston, Texas 77010

Facsimile: 713-651-4559

Attention: General Counsel

 

-3-



--------------------------------------------------------------------------------

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

  10. Bound by Plan. By signing this Agreement, the Participant acknowledges
that he or she has received a copy of the Plan and has had an opportunity to
review the Plan and agrees to be bound by all of the terms and provisions of the
Plan.

 

  11. Beneficiary. The Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no designated beneficiary survives the Participant, the legal representative of
the Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

  12. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Participant
and the beneficiaries, executors and administrators, heirs and successors of the
Participant.

 

  13. Amendment of Performance Unit Award. Subject to Section 14 of this
Agreement, the Administrator at any time and from time to time may amend the
terms of this Performance Unit Award; provided, however, that the Participant’s
rights under this Performance Unit Award shall not be impaired by any such
amendment unless (a) the Company requests the Participant’s consent and (b) the
Participant consents in writing.

 

  14. Adjustment Upon Changes in Capitalization. The shares of Common Stock
underlying the Performance Units may be adjusted as provided in the Plan
including, without limitation, Section 11 of the Plan. The Participant, by his
or her execution and entry into this Agreement, irrevocably and unconditionally
consents and agrees to any such adjustments as may be made at any time
hereafter.

 

  15. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Maryland without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Maryland.

 

  16. Severability. Every provision of this Agreement is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

 

  17. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

-4-



--------------------------------------------------------------------------------

  18. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

  19. Definitions.

 

  (a) “Final Stock Price” means the sum of (i) and (ii) where (i) is the average
closing stock price of the Common Stock for the last thirty (30) trading days of
the Performance Period and (ii) is any dividends paid per share over the
Performance Period.

 

  (b) “First Performance Period” means the period from January 1, 2013 through
December 31, 2013.

 

  (c) “Initial Stock Price” means the average closing stock price of the Common
Stock for the thirty (30) trading days immediately preceding the Performance
Period.

 

  (d) “Performance Period” means the First Performance Period and/or the Second
Performance Period, as appropriate.

 

  (e) “Proxy Peer Group” means Baker Hughes Incorporated (BHI); Basic Energy
Services, Inc. (BAS); Exterran Holdings, Inc. (EXH); Helix Energy Solutions
Group, Inc. (HLX); Noble Corporation (NE); Oceaneering International, Inc.
(OII); Oil States International, Inc. (OIS); Patterson-UTI Energy, Inc. (PTEN);
RPC, Inc. (RES); Superior Energy Services, Inc. (SPN); and Weatherford
International Ltd. (WFT); or any other corporation selected by the
Administrator.

 

  (f) “Second Performance Period” means the period from January 1, 2014 through
December 31, 2014.

 

  (g) “Total Shareholder Return” or “TSR” means the change in value of a share
of Common Stock determined by dividing (a) by (b), where (a) equals the Final
Stock Price minus the Initial Stock Price and (b) equals the Initial Stock
Price.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

 

KEY ENERGY SERVICES, INC.

 

By: Title: Address:  

1301 McKinney Street,

Suite 1800

Houston, Texas 77010

The undersigned hereby accepts the terms of this Agreement and the Plan.

 

 

 

-6-